Mr. Justice Wole
delivered the opinion of the Court.
This is a motion to dismiss the appeal of the defendants as frivolous and because their brief failed to comply with the rules of this court. Examining the brief we find that in fact it fails to make a separate assignment of errors, does not contain a brief statement of the case, and fails to make reference to the pages of the record when alluding to it.
We shall not recite here the decisions -applicable, but counsel for the defendants-appellants can readily find them.
It does not affect the question that counsel hitherto has filed briefs in similar form to which no objection was made. The idea of the rule is that the legal matters should be concisely presented to the court. Fourteen pages, as contained in the brief, of uncrystalized matter may be quite an unnecessary strain on the attention. The questions involved should be rapidly spread before the court and. the appellee should be able to see at a glance the important matters he has to meet.
However, we have examined the brief of the defendants-appellants and while we have not thoroughly digested it we have seen enough to convince us that the appeal is not clearly frivolous. Therefore, we shall allow the defendants ten days *909within wMci to present an amended brief complying with onr rules. If this should not be done, the plaintiffs-appellees may renew their motion.
The motion will be, for the present, denied.